

114 S2281 IS: To direct the Secretary of the Interior to reissue final rules relating to listing of the gray wolf in the Western Great Lakes and Wyoming under the Endangered Species Act of 1973, and for other purposes.
U.S. Senate
2015-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2281IN THE SENATE OF THE UNITED STATESNovember 10, 2015Mr. Johnson (for himself and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo direct the Secretary of the Interior to reissue final rules relating to listing of the gray wolf
			 in the Western Great Lakes and Wyoming under the Endangered Species Act of
			 1973, and for other purposes.
	
 1.Reissuance of final rule regarding gray wolves in the Western Great LakesBefore the end of the 60-day period beginning on the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule published on December 28, 2011 (76 Fed. Reg. 81666), without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance shall not be subject to judicial review.
 2.Reissuance of final rule regarding gray wolves in WyomingBefore the end of the 60-day period beginning on the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule published on September 10, 2012 (77 Fed. Reg. 55530), without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance shall not be subject to judicial review.